By the court.
(Grimke, Waties, Bay, and Brevard, Jus. bees.)
The nonsuit was properly suffered, and there is no sufficient reason for setting it aside. The judgment produced in evidence, does not warrant the execution issued thereon. Thu district court should have been applied to before the trial, to amend the judgment, to make it pursuant to. the other proceedings in the cause. In the case of D’Urphy v Nelson, no objection was made to the judgment, on this ground, at the trial. It was, indeed, insisted on in the argument for a new trial; but, it was then discretionary with the court to overrule it; aud, it was accordingly overruled; and the court recommended an admendment of the judgment, Which is also recommended in this case.
Motion refused.